

116 SRES 619 ATS: To provide for the printing of the Senate Manual for the One Hundred Sixteenth Congress.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 619IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Blunt submitted the following resolution; which was considered and agreed toRESOLUTIONTo provide for the printing of the Senate Manual for the One Hundred Sixteenth Congress.That a revised edition of the Senate Manual for the One Hundred Sixteenth Congress be prepared by the Committee on Rules and Administration and printed as a Senate document, and that fifteen hundred additional copies shall be printed and bound for the use of the Senate, bound and delivered as may be directed by the Committee on Rules and Administration.